

116 HR 6516 IH: Stockpiling for America’s Future Endeavors Act of 2020
U.S. House of Representatives
2020-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6516IN THE HOUSE OF REPRESENTATIVESApril 17, 2020Mrs. Brooks of Indiana (for herself and Ms. Schrier) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to authorize the acceptance of gifts for the Strategic National Stockpile, and for other purposes.1.Short titleThis Act may be cited as the Stockpiling for America’s Future Endeavors Act of 2020. 2.Strategic National StockpileSection 319F–2(a) of the Public Health Service Act (42 U.S.C. 247d–6b(a)) is amended by adding at the end the following: (6)Acceptance of gifts(A)In generalThe Secretary may, without further appropriation and without fiscal year limitation, accept, use, and dispose of gifts, bequests, or devises of money, services, or property, both real and personal, for the purpose of carrying out this subsection. Any such gift, bequest, or devise of money and proceeds from sales of other property received as a gift, bequest, or devise shall be deposited in the Treasury and shall be available for obligation and expenditure upon order of the Secretary.(B)LimitationThe Secretary may not accept a gift, bequest, or devise under this paragraph if the Secretary determines that the use of the property or services would compromise the integrity or appearance of integrity of—(i)a program of the Department of Health and Human Services; or(ii)an individual involved in a program of the Department.(C)Report(i)In generalThe Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Health, Education, Labor, and Pensions of the Senate an annual report disclosing—(I)any gift, bequest, or devise that was accepted under this paragraph during the year covered by the report;(II)how the gifts, bequests, and devises contribute to the mission of the stockpile; and(III)the amount of Federal savings that were generated from the acceptance of the gifts, bequests, and devises.(ii)PublicationEach report required under clause (i) shall be made publically available..